DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 26, 27, 30, 33, 34, 39-41 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/1/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/1/2019 and 12/6/2019 were filed after the mailing date of the application on 8/6/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 25, 28, 31, 32, 35, 38, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Iwayama (US Patent Pub. # 2016/0232405) in view of Takakura (US Patent Pub. # 2017/0154433).
As to claim 24, Iwayama teaches an electronic device (overhead image-reading apparatus 100), comprising:
a camera (image-reading unit 110) (Para 46);
a processor (control unit (controller or control circuitry such as CPU) 102) coupled to the camera (110) (Para 46); and
a memory (storage unit 106) coupled to the processor (102) and comprising instructions that, when executed by the processor (102), cause the electronic device (100) (Para 50) to be configured to:
photograph (SC-2) a document (bound medium) that includes first information (bound medium) in a first area (hand blocking the bound medium) to obtain a first image (SC-2) that comprises the document (bound medium) and a first object (hand), wherein the first object (hand) obscures the first information (bound medium) in the first image (SC-2) (Para 86);
determine (foreign object detecting unit 102b) a location of the first area (hand blocking the bound medium) in the first image (SC-2) based on color phase collected by the camera (Para 102);
photograph (SC-3) the document (bound medium) to obtain a second image (SC-3) that includes the first information (Para 87-91);
restore the first information in the location of the first area (hand blocking the bound medium) in the first image (SC-2) based on the second image (SC-3) to obtain a third image (composition) (Para 87-91); and
display the third image (composition), wherein the document (bound medium) is displayed in the third image (composition) with the first object (hand) being removed from the location of the first area (hand blocking the bound medium) of the document (bound medium) (Para 87-91). 
Iwayama does not teach determine a location of the first area in the first image based on depth data collected by the camera.  Takakura teaches determine (processor) a location of the first area (undesirable structure 102) in the first image (first image) based on depth data (distance L2) collected by the camera (camera 304) (Para 44 and 46).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a depth map as taught by 
As to claim 25, Takakura teaches wherein the instructions further cause the electronic device (camera 304) to be configured to: establish a reference plane (distance L1), wherein the reference plane (distance L1) is a plane on which the document (background subject matter 302) is located (distance L1), wherein there are a plurality of sampling points (point cloud 402) in an area of the document (302), and wherein the plurality of sampling points (402) have corresponding projected points on the reference plane (L1); calculate a difference between first depth data (L1) and second depth data (L2), wherein the first depth data (L1) is a distance between each of the plurality of sampling points (402) and a plane (302) on which the camera is located, and wherein the second depth data (L2) is a distance between a projected point (undesirable structure 102) corresponding to each of the plurality of sampling points (402) and the plane on which the camera (304) is located; and determine the location of the first area (102) in the first image (first position 308)based on the difference between the first depth data (L1) and the second depth data (L2) (Para 46). 
As to claim 28, Takakura teaches wherein the instructions further cause the electronic device (312) to be configured to generate a first prompt information (defined manually, such as by a slider, which may be displayed on the display of the camera 312), wherein the first prompt information (indicate the distance) is used to prompt the location of the first area (302) (Para 42). 

As to claims 32, 35, and 42, these claims differ from claims 25 and 28 only in that the claims 25 and 28 depend on claim 24 whereas claims 32 and 35 depend on claim 31 and claim 42 depends on claim 38.  Thus claims 32, 35, and 42 are analyzed as previously discussed with respect to claims 25 and 28 above.

Claims 29, 36, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Iwayama (US Patent Pub. # 2016/0232405) in view of Takakura (US Patent Pub. # 2017/0154433) and further in view of Maayan (US Patent Pub. # 2015/0187101).
As to claim 29, note the discussion above in regards to claim 24.  Iwayama in view of Takakura do not teach wherein the instructions further cause the electronic device to be configured to generate a second prompt information that is used to instruct a user to move the camera and to photograph the document to obtain the second image. Maayan teaches wherein the instructions further cause the electronic device to be configured to generate a second prompt information (suitable notification) that is used to instruct (indicating) a user (user) to move the camera and to photograph the document to obtain the second image (provide desired image data) (Para 39).  Therefore, it would have been obvious to one of ordinary skill in the art before the 
As to claims 36 and 43, these claims differ from claim 29 only in that the claim 29 depends on claim 24 whereas claim 36 depends on claim 31 and claim 43 depends on claim 38.  Thus claims 36 and 43 are analyzed as previously discussed with respect to claim 29 above.

Claims 37 is rejected under 35 U.S.C. 103 as being unpatentable over Iwayama (US Patent Pub. # 2016/0232405) in view of Beato (US Patent Pub. # 2014/0368891).
As to claim 37, note the discussion above in regards to claim 31.  Iwayama does not teach wherein the computer instructions further cause the electronic device to be configured to perform document correction after restoring the first information in the location of the first area.  Beato teaches wherein the computer instructions further cause the electronic device (data processing system 110) to be configured to perform document correction (perspective corrected document image 290) after restoring the first information in the location of the first area (Para 58 and 59).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a perspective correction process as taught by Beato to the overhead image-reading apparatus of Iwayama, to provide a perspective 

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above.  Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply.  In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26961/14/2021